                                          Case 5:16-cr-00519-LHK Document 392 Filed 08/10/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                           Case No. 16-CR-00519-LHK-1
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           PROPOSED VERDICT FORM
                                  14             v.                                          Re: Dkt. No. 335
                                  15     JOHNNY RAY WOLFENBARGER,
                                  16                    Defendant.

                                  17

                                  18          The Court plans to adopt the parties’ joint proposed verdict form, which was filed on July
                                  19   14, 2021. ECF No. 335. The Court reproduces that joint proposed verdict form below. By today,
                                  20   August 10, 2021 at 7 p.m., the parties shall file any objections or notice of no objections to the
                                  21   Court’s proposed verdict form.
                                  22   IT IS SO ORDERED.
                                  23

                                  24   Dated: August 10, 2021
                                  25                                                    _____________________________________
                                                                                        LUCY H. KOH
                                  26                                                    United States District Judge
                                  27

                                  28                                                     1
                                       Case No. 16-CR-00519-LHK-1
                                       PROPOSED VERDICT FORM
              Case 5:16-cr-00519-LHK Document 392 Filed 08/10/21 Page 2 of 3




 1                                               COUNT ONE

 2          1. We, the Jury, unanimously find the defendant, Johnny Ray Wolfenbarger,

 3                                      GUILTY              NOT GUILTY

 4                                   _____________          _____________

 5                                     (place an X on the appropriate line)

 6

 7 of Attempted Production of Child Pornography, in violation of Title 18, United States Code, Sections

 8 2251(a) and (e), as charged in Count One of the superseding indictment.

 9

10                                               COUNT TWO

11          2. We, the Jury, unanimously find the defendant, Johnny Ray Wolfenbarger,

12                                      GUILTY              NOT GUILTY

13                                   _____________          _____________

14                                      (place an X on the appropriate line)

15

16 of Attempted Coercion and Enticement of Minors, in violation of Title 18, United States Code, Section

17 2422(b), as charged in Count Two of the superseding indictment.

18

19                                              COUNT THREE

20          3. We, the Jury, unanimously find the defendant, Johnny Ray Wolfenbarger,

21                                      GUILTY              NOT GUILTY

22                                   _____________          _____________

23                                      (place an X on the appropriate line)

24

25 of Receipt of Child Pornography, in violation of Title 18, United States Code, Section 2252(a)(2), as
26 charged in Count Three of the superseding indictment.

27                                          *           *           *

28 Case No. 16-CR-00519-LHK-1
     PROPOSED VERDICT FORM
             Case 5:16-cr-00519-LHK Document 392 Filed 08/10/21 Page 3 of 3




 1        When this form is completed, the jury foreperson should date and sign it and advise the Court that

 2 you have reached a verdict.

 3

 4 Dated: _______________________                               ____________________________

 5                                                              FOREPERSON

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28 Case No. 16-CR-00519-LHK-1
     PROPOSED VERDICT FORM
